Exhibit 10.6

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”), dated as of March [•],
2012, is entered into by and between American Electric Technologies, Inc., a
Florida corporation (the “Company”), and JCH Crenshaw Holdings, LLC, a Texas
limited liability company (“Investor”).

RECITALS

WHEREAS, pursuant to that certain Securities Purchase Agreement by and between
the Company and Investor executed on March [•], 2012 (the “Purchase Agreement”),
Investor will purchase from the Company (i) 250,000 shares of Series A
Convertible Preferred Stock, par value $0.001 per share (the “Series A
Preferred”), and (ii) warrants (the “Warrants”) to purchase 325,000 shares of
Common Stock, par value $0.001 per share (the “Common Stock”), on the terms
contained therein.

WHEREAS, as a condition to Investor’s obligation to consummate the transactions
contemplated by the Purchase Agreement, the Company has agreed to grant certain
registration rights with respect to their Registrable Securities (as defined
below) as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions.

For purposes of this Agreement, the terms set forth below shall have the
respective meanings assigned to them in this Section 1. All capitalized terms
used but not defined in this Agreement shall have the meanings assigned to them
in the Purchase Agreement.

“Registrable Securities” shall mean (i) the shares of Common Stock issuable upon
conversion of the Series A Preferred, (ii) the shares of Common Stock issuable
upon exercise(s) of the Warrants and (iii) any securities issued or issuable
with respect to the securities described in clauses (i) and (ii) by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization; provided,
however, that as to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (x) a registration statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement or (y) such securities shall have been sold to
the public pursuant to Rule 144 (or any successor provision) under the
Securities Act.

“Stockholders” shall mean any Person that holds Registrable Securities.

Section 2. Demand Registration Rights.

2.1 The Company hereby grants to the Stockholders, and to each of them, the
right to require the Company to use its best efforts to cause the registration
for sale in a public offering of all or a portion of the Stockholders’
Registrable Securities in



--------------------------------------------------------------------------------

accordance with this Section 2; provided, however, that the Company shall not
have any obligation to effect more than a total of one (1) effective
registration pursuant to this Section 2. If the Company shall have received a
written request submitted by one or more Stockholders owning at least a majority
of the Registrable Securities outstanding (assuming for purposes of such
calculation the conversion of all Series A Preferred and exercise of all
Warrants in each case then constituting Registrable Securities) at the time of
such request (the “Requisite Holders”) that such Stockholders desire to have the
Company register Registrable Securities for sale and specifying the number of
Registrable Securities proposed to be sold (for the purposes of this Section 2,
together with the Registrable Securities referred to in subsection 2.1.2 below,
“Covered Securities”), which request shall in no event cover less than 25% of
the Registrable Securities (assuming for purposes of such calculation the
conversion of all Series A Preferred and exercise of all Warrants in each case
then constituting Registrable Securities), and the proposed plan for
distribution of the Covered Securities, the Company will:

2.1.1 Give prompt (but in any event within fifteen (15) days after the receipt
of the Requisite Holders’ notice) notice to all other Stockholders of such
request and of such other Stockholders’ rights to have their Registrable
Securities included in such registration.

2.1.2 Upon the request of any such Stockholder made within fifteen (15) days
after the receipt by such Stockholder of the notice given pursuant to subsection
2.1.1 (which request shall specify the Registrable Securities intended to be
included in such registration by such Stockholder and the intended method or
methods of disposition thereof), the Company will use its reasonable best
efforts to effect the registration of all Covered Securities which the Company
has been so requested to register pursuant to this Section 2.1.

2.1.3 Prepare and file as soon as practicable, but in no event later than thirty
(30) days from the Company’s receipt of the last Stockholder’s request to have
such Stockholder’s Registrable Securities included in such registration within
the time period specified in Section 2.1.2, a registration statement under the
Securities Act (inclusive of the Prospectus included therein, all supplements
and amendments thereto, and all exhibits and materials incorporated by reference
therein, a “Registration Statement”) with the Securities and Exchange Commission
(“Commission”) on Form S-1 (or Form S-3, if the Company is entitled to use such
form, or other appropriate forms available for use by the Company) and use its
reasonable best efforts to cause such Registration Statement to become effective
in order that the Stockholders may sell the Covered Securities in accordance
with the proposed plan of distribution.

2.1.4 Prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith
including any preliminary prospectus or supplemental or amended prospectus (a
“Prospectus”) as may be necessary to keep such Registration Statement
continuously effective and to comply with the provisions of the

 

2



--------------------------------------------------------------------------------

Securities Act with respect to the offer of the Covered Securities during the
period required for distribution of the Covered Securities, which period shall
not be in excess of the earlier of (i) two years from the effective date of such
Registration Statement and (ii) the sale or other disposition of all Covered
Securities covered by such Registration Statement.

2.1.5 Furnish to each Stockholder such number of copies of the Prospectus
(including any preliminary prospectus or supplemental or amended prospectus) as
such Stockholder may reasonably request in order to facilitate the sale and
distribution of the Covered Securities.

2.1.6 Notwithstanding the foregoing, if the Company shall furnish to each
Stockholder a certificate signed by the President of the Company stating that,
in the good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its stockholders for such Registration
Statement to be filed and it is therefore essential to defer the filing of such
Registration Statement, the Company shall have the right to defer such filing
for a period of not more than sixty (60) days after receipt of the request of
the Stockholder; provided, however, that the Company may not utilize this right
with respect to a request under Section 2 more than once in any twelve
(12) month period.

2.2 The right of each Stockholder to require the Company to register Covered
Securities pursuant to the provisions of this Section 2 shall be subject to the
condition that if a request for registration is made within sixty (60) days
prior to the conclusion of the Company’s then current fiscal year, the Company
shall have the right to delay the filing of the Registration Statement until the
Company files with the Commission its audited financial statements for such
fiscal year.

2.3 If the Requisite Holders intend to distribute the Registrable Securities
covered by the notice pursuant to Section 2.1 by means of an underwriting, the
Requisite Holders shall so advise the Company as a part of the notice made
pursuant to Section 2.1 and provide the name of the managing underwriter or
underwriters that the Requisite Holders propose to engage in connection with the
proposed public offering. If the managing underwriter of such underwritten
offering shall inform the Company and the Stockholders requesting that their
Covered Securities be registered pursuant to this Section 2 by letter of its
belief that the amount of Covered Securities requested to be included in such
registration exceeds the amount which can be sold in (or during the time of)
such offering within a price range acceptable to the Requisite Holders, then the
Company will include in such registration such amount of Covered Securities
which the Company is so advised can be sold in (or during the time of) such
offering pro rata on the basis of the amount of such Covered Securities so
proposed to be sold and so requested to be included by the respective
Stockholders.

2.4 A registration shall not be deemed to have been effected (i) unless it has
become effective and remained effective for the period specified in subsection
2.1.4, (ii) if, after it has become effective, such registration is terminated
by a stop order,

 

3



--------------------------------------------------------------------------------

injunction or other order of the Commission or other governmental agency or
court, or (iii) if the conditions to closing specified in any purchase agreement
or underwriting agreement entered into in connection with such registration are
not satisfied for any reason, other than as a result of the voluntary
termination of such offering by the Requisite Holders or any failure by the
Requisite Holders to satisfy or perform the conditions or covenants on their
part to be satisfied or performed.

Section 3. Piggy-Back Registration Rights.

3.1 If the Company proposes to file, on its own behalf or on behalf of any
holder of Common Stock or other securities of the Company, a Registration
Statement under the Securities Act on Form S-1 or S-3 or similar forms available
for use by the Company, other than pursuant to Section 2 of this Agreement or on
Form S-8 in connection with a dividend reinvestment, employee stock purchase or
employee stock option plan or similar plan or on Form S-4 in connection with a
merger, consolidation or reorganization, the Company shall give written notice
to each Stockholder at least ten (10) days before the filing with the Commission
of such Registration Statement. Such notice shall offer to include in such
filing all or a portion of the Registrable Securities owned by each Stockholder.
If a Stockholder desires to include all or a portion of its Registrable
Securities in such Registration Statement, it shall give written notice to the
Company within three (3) business days after the date of mailing of such offer
specifying the amount of Registrable Securities to be registered (for purposes
of this Section 3, “Covered Securities”). The Company shall thereupon include in
such filing the Covered Securities, subject to priorities in registration set
forth in this Agreement, and subject to its right to withdraw such filing, and
shall use its reasonable best efforts to effect the registration under the
Securities Act of the Covered Securities.

3.2 The right of a Stockholder to have Covered Securities included in any
Registration Statement in accordance with the provisions of this Section 3 shall
be subject to the following conditions:

3.2.1 The Company shall have the right to require that the Stockholder agree to
refrain from offering or selling any shares of Common Stock that it owns which
are not included in any such Registration Statement filed on the Company’s
behalf in accordance with this Section 3 for any reasonable time period, not to
exceed ninety (90) days, as may be specified by any managing underwriter of the
offering to which such Registration Statement relates.

3.2.2 If (i) a registration pursuant to this Section 3 involves an underwritten
offering of the securities being registered to be distributed (on a firm
commitment basis) by or through one or more underwriters of recognized standing
under underwriting terms appropriate for such a transaction and (ii) the
managing underwriter of such underwritten offering shall inform the Company and
the Stockholders who have requested that their Covered Securities be registered
pursuant to this Section 3 by letter of its belief that the amount of Covered
Securities requested to be included in such registration exceeds the amount
which can be sold in (or during the time of) such offering within a price

 

4



--------------------------------------------------------------------------------

range acceptable to the Company or the requesting Stockholders holding a
majority of the Covered Securities, then the Company will include in such
registration such amount of securities which the Company is so advised can be
sold in (or during the time of) such offering as follows: (A) if the
Registration Statement was filed by the Company on its own behalf, first, the
securities being offered by the Company for its own account; second, the Covered
Securities of the Stockholders which are requested to be included in such
registration pro rata on the basis of the amount of such Covered Securities so
proposed to be sold and so requested to be included by such Stockholders; and
third, the securities of the Company, if any, proposed to be included in the
registration by any other holders of the Company’s securities (whether or not
such holders have contractual rights to include such securities in the
registration); and (B) if the Registration Statement was filed by the Company on
behalf of a Person other than the Company, first, the securities of the Company
being offered by the Person requesting such registration; second, the Covered
Securities of the Stockholders which are requested to be included in such
registration pro rata on the basis of the amount of such Covered Securities so
proposed to be sold and so requested to be included by such Stockholders; third,
the securities of the Company, if any, that the Company proposes to offer for
its own account; and fourth, the securities of the Company, if any, proposed to
be included in the registration by any other holders of the Company’s securities
(whether or not such holders have contractual rights to include such securities
in the registration).

3.2.3 The Company shall furnish each Stockholder with such number of copies of
the Prospectus as such Stockholder may reasonably request in order to facilitate
the sale and distribution of its Covered Securities.

3.3 Notwithstanding the foregoing, the Company in its sole discretion may
determine not to file the Registration Statement or proceed with the offering as
to which the notice specified in Section 3.1 is given, without liability to the
Stockholders.

Section 4. Participation in Underwritten Registrations. A Stockholder may not
participate in any registration hereunder which relates to an underwritten
offering unless such Stockholder (a) agrees to sell its Registrable Securities
included in such registration on the basis provided in any underwriting
arrangements approved by the holders of at least a majority of the Registrable
Securities to be included in such registration, or by a Person appointed by such
holders to act on their behalf to approve such arrangements, and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, provided, however, that no Stockholder shall be
required to make any representations or warranties to, or agreements with, the
Company or any underwriters other than such representations, warranties or
agreements as are customary and reasonably requested by the underwriters.

Section 5. No Contravening Agreements. From and after the date of this
Agreement, the Company will not, without the prior written consent of
Stockholders holding at least a majority of the Registrable Securities then
outstanding (assuming for purposes of such calculation the conversion of all
Series A Preferred and the exercise of all Warrants in each case

 

5



--------------------------------------------------------------------------------

then constituting Registrable Securities), enter into any agreement with respect
to its securities that violates or is detrimental to the rights granted to the
Stockholders in this Agreement. The foregoing shall not restrict or prevent the
Company from entering into any other agreement with any party pertaining to the
registration by the Company of such party’s Common Stock, provided, however,
that no such agreement shall grant to any Person registration rights that are
superior or preferential to the rights granted to the Stockholders hereunder or
that would otherwise frustrate the purposes of this Agreement. The Company
represents and warrants to the Stockholders that, as of the date hereof, the
Company is not a party to any agreement, other than this Agreement, pertaining
to the registration by the Company of Common Stock or any security convertible
into or exchangeable for Common Stock.

Section 6. Expenses. The Company shall bear all the fees and expenses in
connection with any registration under this Agreement, other than commissions
and discounts of brokers, dealers and underwriters. Such fees and expenses will
include, without limitation, (i) all registration and filing fees (including
without limitation fees and expenses (x) with respect to filings required to be
made with The Financial Industry Regulatory Authority, Inc. or any successor
thereto and (y) of compliance with securities or blue sky laws (including
without limitation reasonable fees and disbursements of counsel for the
underwriters and selling Stockholders in connection with qualifications of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as the managing
underwriter or underwriters, if any, or the selling Stockholder may designate)),
(ii) printing expenses (including without limitation the expenses of printing
certificates for securities in a form eligible for deposit with The Depository
Trust Company and of printing Prospectuses if the printing of Prospectuses is
requested by any selling Stockholder), (ii) messenger, telephone an delivery
expenses, (iv) fees and disbursements of counsel for the Company, (v) fees and
disbursements of one counsel for all selling Stockholders (which counsel will be
selected by Stockholders holding a majority of the securities sought to be
included in the Registration Statement), (vi) fees and disbursements of all
independent certified public accountants (including the expenses of any special
audit and comfort letters required by or incident to such performance), and
(vii) fees and expenses of all other Persons retained by the Company.
Notwithstanding anything to the contrary herein contained, each selling
Stockholder may have its own separate counsel (in addition to the one counsel
for all selling Stockholders) in connection with the registration of any of its
Registrable Securities, which counsel may participate therein to the full extent
provided herein; provided that all fees and expenses of such separate counsel
will by paid for by such selling Stockholder.

Section 7. Recall of Prospectuses, etc. With respect to a Registration Statement
or amendment thereto filed pursuant to this Agreement, if, at any time, the
Company notifies the Stockholders that an amendment to such Registration
Statement or an amendment or supplement to the Prospectus included therein is
necessary or appropriate, the Stockholders will forthwith cease selling and
distributing Registrable Securities thereunder and will, upon the Company’s
request, forthwith redeliver to the Company all copies of such Registration
Statement and Prospectuses then in its possession or under its control. The
Company will use its best efforts to cause any such amendment or supplement to
become effective as soon as practicable and will furnish the Stockholders with a
reasonable number of copies of such amended or supplemented Prospectus (and the
period during which the Company is required to use its best efforts to maintain
such Registration Statement in effect pursuant to this Agreement will be
increased by a

 

6



--------------------------------------------------------------------------------

number of days equal to the number of days in the period from the date on which
the Stockholders were required to cease selling and distributing Registrable
Securities thereunder to the date on which the Company delivers copies of such
effective amendment or supplement to the Stockholders).

Section 8. Cooperation. The Company shall be entitled to require the
Stockholders to cooperate with the Company in connection with a registration of
Registrable Securities pursuant to this Agreement and each Stockholder will
furnish (i) such information concerning such Stockholder as may be required by
the Company or the Commission in connection therewith and (ii) such
representations, undertakings and agreements as may be required by the
Commission in connection therewith.

Section 9. Registration Procedures. Upon the receipt of a request for
registration of any Registrable Securities pursuant to Section 2 or Section 3 of
this Agreement, the Company will use its best efforts to effect the registration
of the Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Company will as expeditiously as
possible:

9.1.1 Prepare and file with the Commission a Registration Statement on an
appropriate form under the Securities Act and use its best efforts to cause such
Registration Statement to become effective at the earliest practicable date;
provided, that before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, including documents incorporated by reference
after the initial filing of any Registration Statement, the Company will
promptly furnish to the holders of Registrable Securities to be registered
pursuant to this Agreement (the “Registered Holders”) and the underwriters, if
any, copies of all such documents proposed to be filed, which documents will be
subject to the review of the Registered Holders and the underwriters, and the
Company will not file any Registration Statement or amendment thereto, or any
Prospectus or any supplement thereto (including such documents incorporated by
reference) to which the Registered Holders or the underwriters, if any, shall
reasonably object in light of the requirements of the Securities Act and any
other applicable laws and regulations.

9.1.2 Prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period; cause the related
Prospectus to be filed pursuant to Rule 424(b) (or any successor provision)
under the Securities Act; cause such Prospectus to be supplemented by any
required prospectus supplement and, as so supplemented, to be filed pursuant to
Rule 424(b) (or any successor provision) under the Securities Act; and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended methods of disposition set forth in such
Registration Statement or Prospectus or supplement to such Prospectus.

 

7



--------------------------------------------------------------------------------

9.1.3 Notify the Registered Holders and the managing underwriters, if any,
promptly, and (if requested by any such Person) confirm such advice in writing,
(i) when a Prospectus or any supplement to a Prospectus or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission for amendments or supplements to a Registration
Statement or related Prospectus or for additional information, (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceeding for that purpose,
(iv) if at any time the representations and warranties of the Company
contemplated by subsection 9.1.10 cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of
qualification of any of the Registrable Securities for sale in any jurisdiction
or the initiation of any proceeding for such purpose, (vi) of the happening of
any event which requires the making of any changes in a Registration Statement
or related Prospectus so that such documents will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
(vii) of the Company’s reasonable determination that a post-effective amendment
to a Registration Statement would be appropriate or that there exist
circumstances not yet disclosed to the public which make further sales under
such Registration Statement inadvisable pending such disclosures and
post-effective amendment.

9.1.4 Make reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of a Registration Statement, or the lifting of any suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction, at the earliest possible moment.

9.1.5 If requested by the managing underwriters or the Registered Holders,
immediately incorporate in a prospectus supplement or post-effective amendment
such information as the managing underwriters or the Registered Holders request
be included therein relating to such sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of shares of Registrable Securities being sold to such underwriters and
the purchase price being paid therefor by such underwriters and with respect to
any other terms of the underwritten (or best efforts underwritten) offering of
the Registrable Securities to be sold in such offering; make all required
filings of such prospectus supplement or post-effective amendment as soon as
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and supplement or make amendments to any Registration
Statement if requested by the Registered Holders or any underwriter of such
Registrable Securities.

9.1.6 Upon request of a Registered Holder or a managing underwriter, if any,
furnish to such Registered Holder and such managing underwriter, if any, without
charge, at least one signed copy of the Registration Statement, any
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference).

 

8



--------------------------------------------------------------------------------

9.1.7 Deliver without charge to the Registered Holders and the underwriters, if
any, as many copies of the Prospectus or Prospectuses (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
may reasonably request; and the Company consents to the use of such Prospectus
or any amendment or supplement thereto by such Registered Holders and the
underwriters, if any, in connection with the offer and sale of the Registrable
Securities covered by such Prospectus or any amendment or supplement thereto.

9.1.8 Prior to any public offering of Registrable Securities, register or
qualify or cooperate with the Registered Holders, the underwriters, if any, and
respective counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such domestic jurisdictions, as the Registered Holders or an underwriter
reasonably requests in writing; keep each such registration or qualification
effective during the period the Registration Statement is required to be kept
effective and do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by the applicable Registration Statement; provided, however, that the
Company will not be required in connection therewith or as a condition thereto
to qualify generally to do business or subject itself to general service of
process in any such jurisdiction where it is not then so subject.

9.1.9 Upon the occurrence of any event contemplated by subsection
9.1.3(ii)-(vii) above, prepare, to the extent required, a supplement or
post-effective amendment to the applicable Registration Statement or related
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchaser of the
Registrable Securities being sold thereunder, such Prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

9.1.10 Enter into such agreements (including an underwriting agreement) and take
all such other actions in connection therewith in order to expedite or
facilitate the disposition of such Registrable Securities and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the Registrable Securities to be covered by such registration are to be
offered in an underwritten offering: (i) make such representations and
warranties to the Registered Holders as to the Registration Statement,
Prospectus and documents incorporated by reference, if any, in form, substance
and scope as are customarily made by issuers to underwriters in underwritten
offerings and confirm the same if and when requested; (ii) obtain opinions of
counsel to the Company and updates thereof with respect to the Registration
Statement and the Prospectus in the form,

 

9



--------------------------------------------------------------------------------

scope and substance which are customarily delivered in underwritten offerings;
(iii) in the case of an underwritten offering, enter into an underwriting
agreement in form, scope and substance as is customary in underwritten offerings
and obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be satisfactory to the
managing underwriters and the Registered Holders) addressed to the Registered
Holders and the underwriters, if any, covering the matters customarily covered
in opinions delivered in underwritten offerings and such other matters as may be
requested by the Registered Holders and such underwriters; (iv) obtain comfort
letters and updates thereof from the Company’s independent certified public
accountants addressed to the Registered Holders and the underwriters, if any,
such letters to be in customary form and covering matters of the type
customarily covered in comfort letters by accountants in connection with
underwritten offerings; (v) if any underwriting agreement is entered into, the
same shall set forth in full the indemnification provisions and procedures
customarily included in underwriting agreements in underwritten offerings; and
(vi) the Company shall deliver such documents and certificates as may be
requested by the Registered Holders and the managing underwriters, if any, to
evidence compliance with clause (i) above and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company. The above shall be done at each closing under such underwriting or
similar agreement or as and to the extent required thereunder.

9.1.11 Make available for inspection by a representative of the Registered
Holders, any underwriter participating in any disposition pursuant to such
registration, and any attorney or accountant retained by the Registered Holders
or such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such representative, underwriter, attorney or accountant in connection with such
registration; provided, that any records, information or documents that are
designated by the Company in writing as confidential shall be kept confidential
by such Persons unless disclosures of such records, information or documents is
required by court or administrative order.

9.1.12 Otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission and make generally available to its security
holders earning statements satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder, no later than 90 days after the end of
any 12-month period (i) commencing at the end of any fiscal quarter in which
Registrable Securities are sold to underwriters in a firm or best efforts
underwritten offering and (ii) beginning with the first day of the Company’s
first fiscal quarter next succeeding each sale of Registrable Securities after
the effective date of a Registration Statement, which statements shall cover
said 12-month periods.

 

10



--------------------------------------------------------------------------------

9.1.13 Use its reasonable best efforts to list all Registrable Securities
covered by the Registration Statement on the securities exchanges or trading
markets on which any of the equity securities of the Company of the same class
as the Registrable Securities are then listed.

9.1.14 Engage an appropriate transfer agent and provide such transfer agent with
printed certificates for the Registrable Securities in a form eligible for
deposit with The Depository Trust Company, and provide a CUSIP number for the
Registrable Securities.

9.1.15 At all times during the term of this Agreement, maintain the
effectiveness of the registration of the Common Stock under the Exchange Act and
use its reasonable best efforts to prepare and file in a timely manner all
documents and reports required by the Exchange Act.

9.1.16 If the Company, in the exercise of its reasonable judgment, objects to
any change requested by the Registered Holders or the underwriters, if any, to
any Registration Statement or Prospectus or any amendments or supplements
thereto (including documents incorporated or to be incorporated therein by
reference) as provided for in this Section 9, the Company shall not be obligated
to make any such change and such Registered Holders may withdraw their
Registrable Securities from such registration, in which event (i) the Company
shall pay all expenses incurred in connection with such Registration Statement
or amendment thereto or Prospectus or supplement thereto, and (ii) in the case
of a registration being effected pursuant to Section 2, such registration shall
not count as one of the registrations the Company is obligated to effect
pursuant to Section 2.

Section 10. Indemnification.

10.1 In the event of any registration of any securities under the Securities Act
pursuant to this Agreement, the Company will indemnify and hold harmless the
Stockholders, any underwriter and each other Person, if any, who controls a
Stockholder or underwriter within the meaning of the Securities Act, and the
respective officers, directors, partners, members and employees of such
Stockholders, underwriters and controlling Persons, from and against any and all
losses, claims, damages or liabilities, joint or several, to which any such
indemnified Person may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or action in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in a Registration Statement or
preliminary prospectus or final or summary prospectus contained therein, or any
amendment or supplement thereto, and any other document prepared by the Company
and provided to Registered Holders for their use in connection with the
registered offering, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements made therein (in the case of a Prospectus or
preliminary prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse such indemnified Persons for any

 

11



--------------------------------------------------------------------------------

reasonable legal and other expenses incurred by them in connection with
investigating or defending any such action or claim, excluding any amounts paid
in settlement of any litigation, commenced or threatened, if such settlement is
effected without the prior written consent of the Company; provided, however,
that the Company will not be liable to an indemnified Person in any such case to
the extent that any such loss, claim, damage, liability or expense arises out of
or is based upon an untrue statement or omission or alleged untrue statement or
omission made in a Registration Statement, preliminary prospectus or final or
summary prospectus or any amendment or supplement thereto or other document, in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such indemnified Person, specifically for use in the
preparation thereof; and provided further, that the indemnity agreement
contained in this Section 10 with respect to any preliminary prospectus shall
not inure to the benefit of any indemnified Person using the same in respect of
any loss, claim, damage, liability or action asserted by someone who purchased
shares from such Person if a copy of an amended preliminary prospectus or
prospectus supplement was delivered by the Company to the Registered Holders and
the underwriters, if any, prior to the pricing of the sale of the securities (if
an underwritten offering) or prior to the effectiveness of the Registration
Statement, but was not delivered to the purchaser of the securities from the
indemnified Person, and the untrue statement or omission or alleged untrue
statement or omission of a material fact contained in such preliminary
prospectus was corrected in the amended preliminary prospectus or prospectus
supplement.

10.2 In the event of any registration of securities under the Securities Act
pursuant to this Agreement, the Registered Holders, severally and not jointly,
will indemnify and hold harmless the Company, each of its directors and
officers, any underwriter and each other Person, if any, who controls the
Company or such underwriter within the meaning of the Securities Act, against
any losses, claims, damages or liabilities to which any such indemnified Person
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or action in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in such Registration Statement or preliminary prospectus
or final or summary prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein (in the case of a Prospectus or preliminary
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse such indemnified Persons for any reasonable legal
and other expenses incurred by them in connection with investigating or
defending any such action or claim, excluding any amounts paid in settlement of
any litigation, commenced or threatened, if such settlement is effected without
the prior written consent of the indemnifying Registered Holder; but in all
cases only if, and to the extent that, any such loss, claim, damage, liability
or expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission therein made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the indemnifying Registered Holder specifically for use in the preparation
thereof. Notwithstanding the foregoing, the amount of the indemnity provided by
each Registered Holder pursuant to this Section 10 shall not exceed the net
proceeds received by such Registered Holder in the related registration and
sale.

 

12



--------------------------------------------------------------------------------

10.3 Promptly after receipt by a party entitled to indemnification under
subsection 10.1 or 10.2 hereof of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under either of such subsections, notify the indemnifying
party in writing of the commencement thereof. In case any such action is brought
against the indemnified party and it shall so notify the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate in, and, to the extent that it so chooses, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party, and,
after notice from the indemnifying party that it so chooses, such indemnifying
party shall not be liable for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof, provided,
however, that if the indemnifying party fails to take reasonable steps necessary
to diligently defend such claim within twenty (20) days after receiving notice
from the indemnified party that the indemnified party believes the indemnifying
party has failed to take such steps, the indemnified party may assume its own
defense and the indemnifying party shall be liable for any expenses therefor.
The indemnity and contribution agreements in this Section 10 are in addition to
any liabilities which the indemnifying parties may have pursuant to law.

10.4 If the indemnification provided for in this Section 10 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to herein, or
is insufficient to hold the indemnified party harmless therefrom, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by an indemnified party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include, subject
to the limitations set forth in this Section 10, any legal or other fees or
expenses reasonably incurred by such party in connection with any investigation
or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 10 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

13



--------------------------------------------------------------------------------

Section 11. Sales under Rule 144. With a view to making available to the
Stockholders the benefits of Rule 144 promulgated under the Securities Act and
any other similar rule or regulation of the Commission that may at any time
permit the Stockholders to sell the Registrable Securities without registration,
the Company agrees to:

(a) make and keep available adequate current public information, as those terms
are understood and defined in Rule 144 (or any successor provision);

(b) file with the Commission in a timely manner all reports and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act; and

(c) furnish to any Stockholder forthwith upon request (i) a written statement by
the Company that it has complied with the foregoing requirements and (ii) such
other information as may be reasonably requested by Stockholder in availing
itself of any rule or regulation of the Commission which permits the selling of
any such securities without registration.

Section 12. Removal of Legend. The Company agrees, to the extent allowed by law,
to remove any legends on certificates representing Registrable Securities
describing transfer restrictions applicable to such securities (i) upon the sale
of such securities pursuant to an effective Registration Statement under the
Securities Act or in accordance with the provisions of Rule 144 under the
Securities Act, or (ii) upon the written request of any holder of Registrable
Securities if such securities may then be sold without restriction under Rule
144.

Section 13. Lock-Up Agreements. If requested by a managing underwriter, each
holder of Registrable Securities agrees not to sell, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale with respect to any
Registrable Securities (or other securities) of the Company held by such holder
(other than those included in the registration) for a 30-day period (or such
longer period requested by the managing underwriter which shall in no event
exceed 90 days).

Section 14. Notices. Any notices or other communications required or permitted
hereunder shall be in writing and be deemed to have been given if mailed, three
business days after being deposited in the United States mail, postage prepaid
and registered or certified at the addresses listed on the signature pages
hereof or at such other address of which the Company or Investor has been
advised by notice hereunder. Notice shall be deemed effective upon receipt or
refusal.

Section 15. Modification. Notwithstanding anything to the contrary in this
Agreement or otherwise, no modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the Company and the Stockholders holding not less than a majority of the
Registrable Securities (assuming for purposes of such calculation the conversion
of all Series A Preferred and exercise of all Warrants in each case then
constituting Registrable Securities) then outstanding. Any such modification,
amendment or waiver shall be binding on all holders of Registrable Securities
and all Persons who may thereafter acquire any Registrable Securities.

 

14



--------------------------------------------------------------------------------

Section 16. Non-Waiver. The failure to enforce at any time any of the provisions
of this Agreement, or to require at any time performance by any other party of
any of the provisions hereof, shall in no way be construed to be a waiver of
such provisions.

Section 17. Partial Invalidity. If any clause, sentence, paragraph, section or
part of this Agreement shall be deemed invalid, unenforceable or against public
policy, the part that is invalid, unenforceable or contrary to public policy
shall not affect, impair, invalidate or nullify the remainder of this Agreement,
but the invalidity, unenforceability or contrariness to public policy shall be
confined only to the clause, sentence, paragraph, section or part of this
Agreement so invalidated, unenforceable or against public policy.

Section 18. Termination of Registration Right. Notwithstanding any other
provision of this Agreement to the contrary, the registration rights granted
under Section 2 will terminate as to any Stockholder upon the first day the
Stockholder is able to sell all of the Registrable Securities then owned by such
Person under Rule 144 within any given three-month period.

Section 19. Construction. The language in all parts of this Agreement shall in
all cases be construed simply, according to its fair meaning, and shall not be
construed strictly for or against either of the parties hereto.

Section 20. Governing Law. This Agreement shall be governed and construed
according to the laws of the State of Texas, without regard to its conflicts of
law principles.

Section 21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute but one and the same instrument.

Section 22. Further Assurances. The parties hereto will do such further acts and
things necessary to ensure that the terms of this Agreement are carried out and
observed.

Section 23. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

Section 24. Specific Performance. The parties agree that, to the extent
permitted by law, (i) the obligations imposed on them in this Agreement are
special, unique and of an extraordinary character, and that in the event of a
breach by any such party damages would not be an adequate remedy and (ii) the
other party shall be entitled to specific performance and injunctive and
equitable relief in addition to any other remedy to which it may be entitled at
law or in equity.

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

    AMERICAN ELECTRIC TECHNOLOGIES, INC.     By:         Name:         Title:  
 

Address for Notice:

American Electric Technologies, Inc.

6410 Long Drive

Houston, Texas 77087

Attention: Frances Powell Hawes

With a copy (which shall not constitute notice) to:

Joel Bernstein

2666 Tigertail Avenue, Suite 104

Miami, Florida 33133

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

JCH CRENSHAW HOLDINGS, LLC

By:

   

Name:

   

Title:

   

Address for Notice:

JCH Crenshaw Holdings, LLC

470 Orleans St., 7th Floor

Beaumont, Texas 77701

Attention: Casey Crenshaw

With a copy (which shall not constitute notice) to:

Thompson & Knight LLP

333 Clay Street

Suite 3300

Houston, Texas 77002

Attention: Jerry L. Metcalf

Fax: (832) 397-8217

Signature Page to Registration Rights Agreement